         Case 3:21-cr-01002-DMS Document 29 Filed 09/21/21 PageID.62 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9       UNITED STATES OF AMERICA,                             Case No.: 21-CR-1002-DMS
10
                                   Plaintiff,
11                                                             ORDER AND JUDGMENT TO
               v.                                              DISMISS WITHOUT
12                                                             PREJUDICE
13       ARMANDO QUINTANA,
                        Defendant.
14
15
16
17            Upon motion of the United States of America and good cause appearing, it is hereby
18 ordered that the Indictment in the above-entitled case be dismissed without prejudice.1
19            IT IS SO ORDERED.
20 Dated: September 21, 2021
21
22
23
24
25
26
     1
27    The Court is also in receipt of the government’s Notice of Withdrawal of Document indicating that the
     United States erroneously filed a motion to dismiss an information at ECF No. 26. (See ECF No. 28.)
     Good cause appearing, it is further ordered that the motion at ECF No. 26 be withdrawn.
28
